PER CURIAM.
In two orders, the lower court temporarily enjoined the sale of collateral in this action to collect a debt. However, the court failed to set forth sufficient factual findings on each element of a claim for injunction. Therefore, we reverse the orders and remand this cause with instructions that the lower court delineate the requisite factual findings in accordance with Florida Rule of Civil Procedure 1.610. Yardley v. Albu, 826 So.2d 467, 470 (Fla. 5th DCA 2002).
REVERSED AND REMANDED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.